DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 03/16/2021 and 10/26/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
All references were considered except the non-patent literature documents show by the strike-out lines, first Office Action from China National Intellectual Property Administration (listed as number 1, in the NPL documents section) and Search Report issued by the China National Intellectual Property Administration (listed as number 2, in the NPL documents section), in the IDS dated 03/16/2021, and the Supplementary Search Report issued by the China National Intellectual Property Administration (listed as number 1, in the NPL documents section), in the IDS dated 10/26/2021, because they fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a storage device, in claim 11.
In the specification, in page 20, in paragraph 00160, i.e., memory 602 may include “magnetic disk storage device” or “solid-state storage device”, and/or, in the drawings in figure 7 “memory 602”, is/are interpreted to read on: a storage device, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chia Yun Chou (Registration Number 75,756) on 08 March 2022.

The application has been amended as follows: 
In the abstract:
In the abstract, line 3, change “comprising” to --including--.
In the abstract, line 6, change “comprises” to --includes--.
In the abstract, line 11, delete “(Fig. 1)”.

In the claims:
In claim 1, lines 5-6, change “the category” to --a category--.
In claim 1, line 6, change “the coin” to --a coin--.
In claim 1, line 7, change “a coin” to --the coin--.
In claim 1, line 9, change “a category” to --the category--.

In claim 11, lines 9-10, change “the category” to --a category--.
In claim 11, line 10, change “the coin” to --a coin--.

In claim 11, line 12, change “a category” to --the category--.

In claim 20, lines 7-8, change “the category” to --a category--.
In claim 20, line 8, change “the coin” to --a coin--.
In claim 20, line 9, change “a coin” to --the coin--.
In claim 20, line 11, change “a category” to --the category--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Gaoxin Modern Intelligent System Co Ltd (CN 101819692A), cited by applicant submitted IDS, filed on 16 March 2021, discloses a coin identification method (see the abstract, line 1, coin image identification methods), comprising: extracting, from a to-be-identified image comprising coins, image blocks corresponding to the 5coins, to form an input coin set (i.e., see the abstract acquiring by extracting characteristics of the coin image, extracting and calculating the diameter of the outer counter circle of the coin in the image; judging whether the extracted diameter of the outer counter circle of the coin is in a permissible diameter range, see the abstract).
Univ Hangzhou Dianzi (CN-101872502A), cited by applicant submitted IDS, filed on 16 March 2021, discloses a coin identification method (see the abstract coin image recognition method and identify the coin), comprising: extracting, from a to-be-identified image comprising coins, image blocks corresponding to the 5coins, to form an 
Shenzhen Yihua Computer Co Ltd (CN 10873850A), cited by applicant submitted IDS, filed on 16 March 2021, teaches paper currency identification method, acquiring an image of paper currency to be identified and inputting the image into a pre-set classifier and determining a currency value and facing direction of the paper currency to be identified based on output of the classifier, see the abstract).  
However, the closest prior art of record, namely, Gaoxin Modern Intelligent System Co Ltd (CN 101819692A), Univ Hangzhou Dianzi (CN-101872502A) and Shenzhen Yihua Computer Co Ltd (CN 10873850A), discussed above, do not  disclose, teach or suggest, inputting the input coin set into a coin classification model, to obtain categories and a classification confidences of the image blocks of the coins in the input coin set, wherein the category comprises a face value of the coin; incorporating an image block, with a classification confidence reaching a threshold, of a coin 10of the input coin set into a first coin set; and determining a face value indicated by a category of the image block of the coin in the first coin set as a final face value of the coin in the first coin set, as recited in independent claim 1.
Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above. 

11 is directed to a coin identification device, type of claim, reciting or claiming the same and/or similar claim limitations or features as recited in the analogous coin identification method claim of independent claim 1 above. Therefore, claim 11 is found to be allowable over the closest prior art of record discussed above, for the same and/or similar reasons as discussed above in independent claim 1 above.
Claims 12-19 are allowable because they are dependent on allowable independent claim 11 above. 

Independent claim 20 is directed to a non-transitory computer-readable storage medium, storing a computer executable instructions stored thereon, that when executed by a processor cause the processor to perform operations, type of claim, reciting or claiming the same and/or similar claim limitations or features, as recited in the analogous coin identification method claim of independent claim 1 above. Therefore, claim 20 is found to be allowable over the closest prior art of record discussed above, for the same and/or similar reasons, as discussed above in independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHAI, Lun-shao (CN-107690660-B) (published 23 March 2021) teaches an image identification method (see the abstract), and for example, the coin identification application as an example. The user can use the image classification model shown in FIG. 1 to identify the common money. Among them, the common coins may include US dollars, RMB, euro, and Japanese yen. In the training process, in order to make the image classification model can identify each kind of currency, then the training set necessarily comprises the sample image corresponding to each kind of currency, namely training sample (see page 5 of 22, at the last or bottom paragraph). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOV POPOVICI/Primary Examiner, Art Unit 2677